Citation Nr: 1035726	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-36 148	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hepatitis disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1982, and 
from November 1986 to August 1987.

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 2006 rating action that denied service connection for a 
hepatitis disability and for an acquired psychiatric disorder.

In May 2009, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO.

By decision of September 2009, the Board denied service 
connection for a hepatitis disability and for an acquired 
psychiatric disorder.  The Veteran appealed the denials to the 
U.S. Court of Appeals for Veterans Claims (Court).  By May 2010 
Order, the Court vacated the Board's September 2009 decision, and 
remanded the matters to the Board for compliance with 
instructions contained in an April 2010 Joint Motion for Remand 
of the Appellant and the VA Secretary. 

In an October 2007 statement, the Veteran appears to be claiming 
entitlement to non-service-connected pension benefits.  However, 
that issue has not been adjudicated by RO.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the VA RO.  The VA will notify the 
appellant if further action is required.




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)) and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the claims on appeal has not been 
accomplished.

The Veteran contends that he currently suffers from a hepatitis 
disability that had its onset in service, and an acquired 
psychiatric disorder that is related to service, and he gave 
testimony to that effect at the May 2009 Board hearing.  He 
asserts that his psychiatric problems began during service and 
were manifested by behavioral problems.  

Appellate review discloses that the veteran's service 
administrative and personnel records have not been obtained.  The 
Board finds that such records would be helpful in resolving the 
claim for service connection for an acquired psychiatric 
disorder, inasmuch as the Veteran has claimed that his 
psychiatric problems began during service and were manifested by 
behavioral problems.  Thus, the RO should contact the National 
Personnel Records Center (NPRC) and obtain the Veteran's complete 
service administrative and personnel records from both periods of 
active service.  Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

At the May 2009 Board hearing, the Veteran testified that he had 
been treated for his claimed disabilities at the Jesse Brown, 
Hines, and Lakeside VA Medical Centers (VAMCs) in Chicago, 
Illinois, and the Milwaukee, Wisconsin VAMC.  Thus, the RO should 
obtain copies of all records of treatment and evaluation of the 
Veteran for hepatitis and psychiatric disability at those 
facilities from 1982 to the present time.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As noted above, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).

With respect to the claim for service connection for hepatitis, 
appellate review discloses that the Veteran receives follow-up 
treatment and evaluation for such disorder at the University of 
Chicago Hospital.  As such medical information would be helpful 
in resolving the claim on appeal, the Board finds that the RO 
should contact the Veteran and his attorney and request him to 
furnish written authorization permitting the release to the VA of 
any such medical records from 2003 to the present time for 
consideration in this claim.  The RO should then obtain any 
additional evidence for which the Veteran provides sufficient 
information and authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

A review of the service medical records discloses that laboratory 
tests during hospitalization in April and May 1982 showed a 
positive hepatitis B surface antigen.  The diagnosis was 
hepatitis B infection.  On November 1986 examination, the Veteran 
denied hepatitis, and the examiner commented that there was a 
negative history; the examination including laboratory tests was 
negative for findings or diagnoses of any hepatitis.

Post service, examination by Thomas W. Faust, M.D., in May 2000 
showed a positive hepatitis C antibody test and negative 
hepatitis B antigen and antibody tests.  The physician commented 
that the veteran's risk factors for acquisition of hepatitis C 
included intravenous drug use years ago.  In September 2000, Dr. 
Faust stated that the veteran's liver enzymes were normal, and 
hepatitis C RNA by qualitative PCR testing was negative.  The 
assessment was positive hepatitis C antibody, with no current 
evidence of chronic hepatitis C.

On October 2002 examination at the University of Chicago 
Hospital, Stanley M. Cohen, M.D., noted the veteran's long 
diagnosis of hepatitis C, and that Dr. Faust had checked several 
hepatitis C viral loads, which had always been negative.  
Laboratory tests were pending, and the assessment was hepatitis 
C.  Dr. Cohen commented that, with the veteran's multiple 
negative viral loads, there was concern about a false positive 
hepatitis C antibody.  In January 2003, Dr. Cohen noted that the 
veteran's hepatitis C viral load had never been positive, but due 
to a past history of intravenous drugs, it was assumed that his 
infection was real, and was either a resolved infection or just 
in the inactive state.  Current laboratory data revealed a normal 
hepatic function panel except for an ALT of 74.  A hepatitis C 
viral load was negative, and a hepatitis C recombinant immunoblot 
assay (RIBA) was indeterminate.  The assessments were probable 
previous hepatitis C infection, and mildly elevated alanine 
aminotransferase (ALT).  The physician suspected that the 
hepatitis C was actually an old cured infection, considering that 
the Veteran had been negative on viral load for 3 years, but this 
question could not be answered for sure with the indeterminate 
RIBA.   

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  McClendon, 20 Vet. App. at 83.  To 
trigger the VA's duty to provide a medical examination, the 
evidence need only indicate that symptoms of a disability may be 
associated with a veteran's active service.  Duenas v. Principi, 
18 Vet. App.  512, 517-18 (2004).

On that factual record, the Board finds that the Veteran should 
be afforded a VA examination to determine whether he currently 
has a hepatitis disability, and if so, its relationship, if any, 
to his military service.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC and 
obtain the Veteran's complete service 
administrative and personnel records from 
both periods of active service.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  The RO should obtain from the Jesse 
Brown, Hines, and Lakeside VAMCs in 
Chicago, Illinois, and the Milwaukee, 
Wisconsin VAMC copies of all records of 
treatment and evaluation of the Veteran for 
hepatitis and psychiatric disability from 
1982 to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder. 

3.  The RO should contact the Veteran and 
his attorney and request him to provide 
written authorization to enable the VA to 
obtain copies of the complete clinical 
records of any follow-up treatment and 
evaluation for hepatitis at the University 
of Chicago Hospital from 2003 to the 
present time, including treatment by 
Stanley M. Cohen, M.D.       

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

5.  If any records sought are not obtained, 
the RO should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

6.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination by 
a physician to determine whether he 
currently has a hepatitis disability, and 
if so, its relationship, if any, to his 
military service.  The entire claims folder 
must be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, to include a current RIBA 
test for hepatitis C, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should review the service and 
post-service medical records and render 
opinions for the record as to (a) whether 
the Veteran currently has any hepatitis 
disability, including hepatitis C, and if 
so, (b) whether it is at least as likely 
as not (i.e., there is at least a 50% 
probability), or whether it is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any such 
currently-diagnosed hepatitis disability 
had its onset in, or is otherwise related 
to, his military service.  In reaching this 
opinion, the examiner should review and 
address the veteran's service medical 
records, as well as the post-service 
medical reports of Drs. Faust and Cohen.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

7.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.



9.  If any benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

